DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, and 20 are pending and rejected. Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are withdrawn.

Election/Restrictions
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2021.
Applicant’s election of Invention II, Species A1, and Species B5 in the reply filed on January 5, 2021 is acknowledged. Since Applicant has provided arguments towards the restriction, the election has been treated as an election with traverse. The traversal is on the ground(s) that it would not be unduly burdensome to search for all of the different inventions. This is not found persuasive because while the inventions are classified in the same classification they have a separate subject for the inventive effort and require different search queries. Specifically invention II requires the formation of the polymer foam in situ with the active material which is mutually exclusive with the subject matter of invention I where the anode active material is loaded onto a preformed polymer foam.

It is noted that in future claim sets, the withdrawn claims should be given the proper status identifier of “withdrawn”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the claim indicates that the active material particles have various shapes with a diameter or thickness from 2 nm to 20 microns, however, claim 2 requires that the anode active material has a particle size from 5 nm to 20 microns, such that the particle size of claim 20 includes sizes outside of the range of claim 1 making it unclear what size range is required for the particles. For the purposes of examination claim 20 is being interpreted as though active particles having a size ranging from 5 nm to 20 microns will meet the claimed range so as to agree with the range provided in claim 1. Appropriate action is required without adding new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 6, 8, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin, US 2014/0057179 A1 in view of Li, US 5,583,162 and Leon, US 2003/0199633 A1.
	Regarding claim 2, Yushin teaches a method of producing multiple particulates (a method of fabricating a battery electrode composition comprising composite particles, 0012), the method comprising:
	dispersing multiple primary particles of an anode active material, having a particle size from 5 nm to 20 microns, and a mass comprising a polymer, reactive oligomer, or monomer, in a liquid medium to form a reactive slurry (where active nanoparticles are dispersed in a monomer or polymer solution indicating the particles and monomer are dispersed in a liquid medium, which is then emulsified in water to produce nanoparticle-polymer colloids in water that are polymerized to produce the composite particles composed of active nanoparticles and a polymer, such that the solution or slurry, i.e. solid particles in liquid, is considered to be a reactive slurry since it is later polymerized, 0062, where the electrode active material is used for anodes and cathodes, abstract, 0048, and 0049, such that when forming an anode the active material will be an anode active material, and where the active nanoparticles have dimensions typically on the order of about 3-100 nm, 0051, such that the particle size overlaps the claimed range);
	forming reactive droplets (where the suspension is emulsified to produce spherical nanoparticle-polymer colloids in water where the monomer in the colloids 
polymerizing the reactive droplets to produce said multiple particulates having a diameter from 100 nm to 50 microns (where the monomer in the colloids may be polymerized to produce the spherical composite particles composed of active nanoparticles and a polymer, 0062, where the characteristic dimensions of the individual active particles, i.e. 3-100 nm, it in the range of about 0.1% to about 50% of the characteristic dimensions of the composite particle, 0044 and 0051, such that the dimensions of the composite particle will range from 6 nm to 100 microns, overlapping the claimed range). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Yushin teaches that the scaffolding matrix material can be a porous carbon material or conductive porous polymer scaffold particles (0053), such that when forming conductive porous polymer scaffold particles the particles will provide a polymer foam material having pores as a final product. They teach that the particles are formed around one or more scaffold pore walls or the active particles connect several pore walls of the scaffolding matrix (0052). Therefore, the active material is considered to be embedded or in contact with the polymer foam material. They teach adsorbing active nanoparticles onto the surface of nanoparticles of a polymeric precursor and then carbonizing the polymer precursor to form the nanocomposite (0060). They teach that desired pore sizes and their distribution may be achieved by a combination of porosity in the polymer precursor particle and a carbon activation process (0055), suggesting that porous polymer particles are carbonized to provide the porous carbon scaffolding 
They teach that the total volume of all the pores within the scaffolding matrix is made sufficient to provide space for the volume expansion of the active material during ion insertion (0051). They teach that the active material is provided to store and release ions during battery operation, which can cause a substantial change in volume of the active material (0011). They teach that the scaffolding matrix structurally supports the active material and accommodates the changes in volume of the active material (0011). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the volume of the anode active material and the volume of the pores to be within the claimed range because Yushin indicates that the volume of the pores needs to be sufficient to provide space for the volume expansion of the active particles where the active particles act to store and release ions during the battery such that a sufficient amount or volume of anode material is required for battery operation but that too much would result in insufficient space for volume expansion. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	They do not teach shaping the reactive slurry, including initiator in the slurry or that the process specifically forms porous particles.

	From the teachings of Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin to have formed the porous polymer particle loaded with anode active material using the emulsion process of Li by including anode active material in the emulsion because Yushin indicates it is desirable to form an anode loaded porous conducting polymer particle or an active material loaded polymer particle that is carbonized to form a porous particle, where the anode material is emulsified with the monomer in an aqueous solution to form spherical nanoparticle-polymer colloids in water and the monomer is polymerized in the colloid and Li provides a process for forming a porous polymer particle by emulsifying monomer as a microdroplet in water to provide a porous polymer where the polymer is quickly polymerized due to initiator such that by using the process of Li and including anode active material in the emulsion it will be expected to provide a porous polymer particle loaded with anode active 
	Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also included a porogen in the emulsion process as taught by Li so as to help control the size and number of pores in the microbead, where it is noted that the porogen is understood to be a blowing agent because it is added for forming pores.
Further since Li indicates that the size of the microbead is controlled by the size of the microdroplet in the emulsion and Yushin suggests forming the composite particles so that they have a size ranging from 6 nm to 100 microns, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the reactive microdroplets so that they have a size overlapping a micro range, i.e. a range from 6 nm to 100 microns, so as to control the size of the composite particle to be within the range suggested by Yushin. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
As to shaping the reactive slurry, since Yushin in view of Li suggest emulsifying the HIPE to form the reactive microdroplets, the step of adding the HIPE to the aqueous 
Therefore, in the process of Yushin in view of Li multiple primary particles of an anode active material having a particle size overlapping the claimed range will be included in a HIPE or reactive mass comprising blowing agent (porogen), monomer, and initiator in a liquid medium, i.e. aqueous phase of the HIPE, so as to provide a reactive slurry (since the materials in the slurry will later react and the slurry contains the claimed materials), the reactive slurry will be shaped by adding the HIPE to the aqueous suspension so as to form reactive droplets having a size overlapping the micro range such that it can include micro-droplets, and the monomer will be polymerized in the microdroplet to provide the porous polymer particles having anode active material, where it is noted that since the polymerization occurs within the micro-droplets they are considered reactive microdroplets. 
Yushin in view of Li do not teach activating the blowing agent, i.e. porogen.
Leon teaches a water dispersible polymer particle stabilized by a hydrophobically capped oligomeric acrylamide dispersant (abstract). They teach that the particles are formed by providing a water immiscible organic phase comprising at least one monomer dispersed in a continuous water phase and a hydrophobically capped oligomeric acrylamide, and polymerizing the organic phase to yield polymer particles (abstract). They teach preparing porous polymeric particles by stabilizing a suspension or dispersion of monomer droplets and a porogen in an aqueous medium, polymerizing the monomer to form solid, porous polymer particles, and optionally removing the porogen by vacuum stripping (0046). They teach using toluene as a porogen (0148). 

	Regarding claim 6, Yushin in view of Li and Leon suggest the limitation of instant claim 2. As discussed above for claim 2, the monomer is polymerized in the micro-droplets that contain the anode active material and the monomer as suggested by Yushin and Li such that step B of shaping the reactive slurry into the microdroplets is considered to include in-situ polymerization because the monomers polymerize in the microdroplets in the emulsion while in contact with the anode active material. 
	Regarding claim 8, Yushin in view of Li and Leon suggest the limitations of instant claim 2. Yushin further teaches incorporating a functional shell that at least partially encases the active material and the scaffolding matrix, where the shell includes a porous layer such as an electrically and ionically conductive porous carbon (0073 and Fig. 4). Therefore, when forming the scaffolding matrix from a conductive porous polymer, a step of at least partially encapsulating the particulate with carbon will be performed.
Regarding claim 14, Yushin in view of Li and Leon suggest the limitations of instant claim 2. Yushin teaches that the composite particles are included in a battery electrode composition, where they indicate that the electrode can be an anode (abstract, 0048, and 0077). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the particulates into a battery anode electrode since Yushin indicates they are included in a battery electrode composition, where the electrode may be an anode. It is noted that since Yushin indicates that the particles can be formed from porous conductive polymers and Li indicates their process provides polymeric microbeads, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also formed the porous conductive polymer particles using the method suggested by Yushin in view of Li and Leon without carbonizing the particles since the process provides porous polymer particles. Therefore, the porous conducting polymer particulates formed in the process of claim 2 will be incorporated into the battery without carbonizing. 
	Regarding claim 18, Yushin in view of Li and Leon suggest the limitations of instant claim 2. Yushin further teaches that the material for the anodes include doped or un-doped Si, Ge, Sn, Pb, Sb, their alloys with other metals and semimetals, their mixtures with other metals, metal oxides, metal fluorides, etc. (0048), such that the materials are considered to include un-lithiated forms, i.e. un-doped. 
Regarding claim 20, Yushin in view of Li and Leon suggest the limitations of instant claim 2. Yushin further teaches that the characteristic dimensions of the individual active particles, e.g. a diameter of individual active particles, in an idealized spherical case, may be in the range of about 0.1% to about 50% of the characteristic prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin in view of Li and Leon as applied to claim 2 above, and further in view of Zhamu, US 2017/0352868 A1.
	Regarding claim 8, 10, and 12, Yushin in view of Li and Leon suggest the limitations of instant claim 2, where Yushin teaches at least partially encapsulating the scaffolding matrix with a carbon (0073). As discussed above for claim 2, Yushin indicates that the scaffolding matrix is either a conductive carbon formed by carbonizing or pyrolyzing a polymer or a conductive porous polymer (0053, 0055, and 0062).
	They do not teach encapsulating the scaffolding matrix with carbon by ball-milling.

	From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin in view of Li and Leon to have encapsulated the anode-loaded porous polymer particle with graphene using the method of Zhamu via a ball-milling procedure with one of the apparatuses suggested by Zhamu because Zhamu indicates that such a process encapsulates an anode active material-loaded polymer particle with graphene sheets prior to carbonization so as to prevent the pores from collapsing so as to provide a 3D network of electron-conducting pathways for an anode in a lithium or sodium metal battery and Yushin indicates it is desirable to coat the particles with carbon such that it will be expected to provide the desirable and predictable result of coating the active material-loaded porous polymers with graphene sheets to prevent pores from collapsing in the subsequent carbonizing step while also providing a conductive anode material for the battery anode. Therefore, in the process of Yushin in view of Li, Leon, and Zhamu there will be an encapsulating step to at least .
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yushin in view of Li and Leon as applied to claim 2 above, and further in view of Berdichevsky, US 2016/0104882 A1 and Jang, US 2017/0288211 A1.
	It is noted that the second inventor is used to reference US 2016/0104882 A1 to differentiate between Yushin references and the second inventor is used to reference US 2017/0288211 A1 to differentiate between Zhamu references.
	Regarding claim 16, Yushin in view of Li and Leon suggest the limitations of instant claim 2. Yushin teaches that the composite particles are included in a battery electrode, where anode materials includes Si, Sn, Sb, Ge, Pb, and their alloys (abstract and 0048).
	They do not teach that the particles are coated.
	Berdichevsky teaches a method of fabricating battery electrode compositions using composite particles comprising an active material in a porous, electrically-conductive scaffolding matrix material (abstract). They teach that the porous scaffolding is formed of materials such as carbon, conductive polymers, and sufficiently conductive ceramic materials (0054). They teach that the active material confined within a scaffolding matrix material may be coated with a thin and in some cases conformal layer 
	Jang teaches an anode active material layer for a lithium battery (abstract). They teach that the anode active material particles may be coated with or embraced by a conductive protective coating, selected from a carbon material, electronically conductive polymer, conductive metal oxide, or conductive metal coating (0023).  
From the teachings of Berdichevsky and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yushin in view of Li and Leon to have pre-coated the primary particles of anode active material with a conductive layer of carbon, electronically conductive polymer, conductive metal oxide, or conductive metal coating when incorporating the particles into a porous conductive polymer scaffolding because Berdichevsky indicates it is desirable to have a protective coating such as carbon on the anode active material and Jang indicates that it is desirable for a carbon protective coating to be conductive where other options for protective coatings include electrically conductive polymers, metals, and metal oxides such that it will be expected to provide a desirable protective coating for the active material particles. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the anode active particles could also be pre-coated with an .


Claim 2, 4, 6, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zdyrko, US 2014/0170503 A1 in view of Li, US 5,583,162 and Leon, US 2003/0199633 A1.
	It is noted that the second inventor is used for US 2014/0170503 A1 to differentiate between Yushin references.
	Regarding claim 2, Zdyrko teaches a method of producing multiple particulates (a method of producing porous active particles, 0039), the method comprising:
	dispersing multiple primary particles of an anode active material, having a particle size from 5 nm to 20 microns, and a mass comprising a polymer, reactive oligomer, or monomer in a liquid medium to form a reactive slurry (where active nanoparticles are dispersed a liquid and binder (monomer or polymer) to keep the active nanoparticles together can be added to the liquid, where the suspension of active particles and binder is emulsified in a second liquid immiscible with the first, where the size of the porous particle is controlled by the size of the emulsion droplets, and where the droplets are polymerized to provide porous particles, 0039 and Fig. 3, where the suspension is considered to be a reactive slurry since it is later polymerized, where the 
	forming reactive droplets (where the suspension is emulsified to produce emulsion droplets where the monomer in the droplets may be polymerized, 0039, such that the droplets are reactive since the monomer polymerizes in the droplets); and
polymerizing the reactive droplets to produce said multiple particulates having a diameter from 100 nm to 50 microns (where the monomer in the droplets may be polymerized to produce plain porous particles composed of active material, 0039, and since the porous plain particles comprise active material and polymer it is understood to provide a porous polymer particle containing the active material since the polymer binds the active particles and the composite particle as a whole is porous, where the characteristic dimensions of the individual active particles, i.e. 1-10 nm, is in the range of about 0.1% to about 50% of the characteristic dimensions of the composite particle, 0043, such that the dimensions of the composite particle will range from 2 nm to 10 microns, overlapping the claimed range). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	They teach that the active particle is a plain porous particle composed of active material and internal pores, where, as discussed above, the particle is formed by polymerizing monomer in droplets while in contact with the anode active material 
They teach that the active material particles may include internal pores configured to accommodate volume changes in the active material during the storing and releasing of ions (0037). They teach that when the active material is a high capacity material that changes volume by more than about 10% during insertion and extraction of metal ions, the internal porosity of the active particles can be used to accommodate these volume changes so that charge/discharge cycles do not cause failure of the particle/solid electrolyte interface, and do not induce formation of cracks in the solid electrolyte (0037). They teach that the overall porosity can be optimized to maximize the volumetric capacity, while avoiding the critical stresses that cause rapid composite failure or fatigue during battery cycling (0037). They teach that the active material is provided to store and release ions during battery operation, which causes volume changes in the active material (abstract and 0013). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the volume of the anode active material and the volume of the pores to be within the claimed range because Zdyrko indicates that the volume of the pores needs to be sufficient to provide space for the volume expansion of the active particles, that the porosity is optimized to maximize the volumetric capacity while avoiding critical stresses during cycling, where the active particles act to store and release ions during the battery such that a sufficient amount or volume of anode In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	They do not teach shaping the reactive slurry, including initiator in the slurry or that the process specifically forms porous particles.
	Li teaches porous crosslinked polymeric microbeads having cavities joined by interconnecting pores by combining a continuous phase with an aqueous discontinuous phase to form an emulsion, adding the emulsion to an aqueous suspension medium to form an oil-in-water suspension of dispersed emulsion droplets, and polymerizing the emulsion droplets to form microbeads (abstract). They teach that the average diameter of the microbead typically ranges from about 10 microns to about 5 mm (Col. 3, lines 38-40). They teach forming an emulsion of an aqueous discontinuous phase in an oil continuous phase to form a HIPE followed by adding the HIPE to an aqueous suspension medium to form a suspension of HIPE microdroplets in the suspension medium (Col. 4, lines 39-45). They teach that polymerization then converts the liquid HIPE microdroplets to solid microbeads (Col. 4, lines 39-45). They teach that the continuous phase of the HIPE comprises a monomer, a crosslinking agent, and an emulsifier (Col. 4, lines 56-58). They teach that the continuous phase also contains an oil-soluble polymerization initiator and a porogen (Col. 5, lines 33-34). They teach that 
	From the teachings of Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko to have formed the porous polymer particle loaded with anode 
	Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also included a porogen in the emulsion process as taught by Li so as to help control the size and number of pores in the microbead, where it is noted that the porogen is understood to be a blowing agent because it is added for forming pores.
Further since Zdyrko and Li indicate that the size of the particle or microbead is controlled by the size of the droplet/microdroplet in the emulsion and Zdyrko suggests forming the composite particles so that they have a size ranging from 2 nm to 100 microns, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the reactive prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
As to shaping the reactive slurry, since Zdyrko in view of Li suggest emulsifying the HIPE to form the reactive microdroplets, the step of adding the HIPE to the aqueous suspension and applying shear agitation to form the microdroplets is considered shaping the reactive slurry since it forces the slurry into the microdroplet shape.
Therefore, in the process of Zdyrko in view of Li multiple primary particles of an anode active material having a particle size overlapping the claimed range will be included in a HIPE or reactive mass comprising blowing agent (porogen), monomer, and initiator in a liquid medium, i.e. aqueous phase of the HIPE, so as to provide a reactive slurry (since the materials in the slurry will later react and the slurry contains the claimed materials), the reactive slurry will be shaped by adding the HIPE to the aqueous suspension so as to form reactive droplets having a size overlapping the micro range such that it can include micro-droplets, and the monomer will be polymerized in the microdroplet to provide the porous polymer particles having anode active material, where it is noted that since the polymerization occurs within the micro-droplets they are considered reactive microdroplets. 
Zdyrko in view of Li do not teach activating the blowing agent, i.e. porogen.
Leon teaches a water dispersible polymer particle stabilized by a hydrophobically capped oligomeric acrylamide dispersant (abstract). They teach that the particles are formed by providing a water immiscible organic phase comprising at least one monomer 
	From the teachings of Leon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko in view of Li to have activated or removed the porogen from the cured polymer particles because Li teaches that a porogen such as toluene is used to help control the pore size and the number of pores and Leon indicates that porogens such as toluene are removed after curing a porous polymer particle such that it will be expected to provide the desirable and predictable result of removing the porogen to provide pores in the particle where the porogen was located. Therefore, in the process of Zdyrko in view of Li and Leon the reactive microdroplets will be polymerized and the blowing agent (porogen) will be activated (removed) to produce the porous particulates. 
	Regarding claim 4, Zdyrko in view of Li and Leon suggest the limitations of instant claim 2. Zdyrko further teaches dispersing an additive such as conductive particles with the active material nanoparticles (0039). They teach that an alternative particle design is a composite particle composed of active material and a porous electrically-conductive scaffolding matrix (0043). They teach that the particle could also be a porous composite of electrically conductive material coated with active material (0050 and Fig. 12). Therefore, Zdyrko indicates that it is desirable to include electrically conductive material in the particles, such that it would have been obvious to a person 
Regarding claim 6, Zdyrko in view of Li and Leon suggest the limitation of instant claim 2. As discussed above for claim 2, the monomer is polymerized in the micro-droplets that contain the anode active material and the monomer as suggested by Zdyrko and Li such that step B of shaping the reactive slurry into the microdroplets is considered to include in-situ polymerization because the monomers polymerize in the microdroplets in the emulsion while in contact with the anode active material. 
	Regarding claim 14, Zdyrko in view of Li and Leon suggest the limitations of instant claim 2. Zdyrko teaches that at least one of the electrodes (cathode or anode) includes the active material particles (abstract and 0013). They teach that the anode and cathode electrodes are provided in a battery (abstract and 0012). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the particulates into a battery anode electrode since Zdyrko indicates they are included in at least one of a cathode and anode of a battery. 
	Regarding claim 18, Zdyrko in view of Li and Leon suggest the limitations of instant claim 2. Zdyrko further teaches that the anodes include lithiated silicon, lithiated 
Regarding claim 20, Zdyrko in view of Li and Leon suggest the limitations of instant claim 2. Zdyrko further teaches that the particles are shown to be spherical, but that it may be beneficial for some applications (0034). They teach that the diameter of individual active particles, in an idealized spherical case may be in a range of about 0.1% to about 50% of the characteristic dimensions of the composite active particle, where the smallest dimension is 1-10 nm (0043), suggesting that the individual active particles are spherical with a diameter of 1-10 nm. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used spherical anode active material particles having a diameter of 1-10 nm (overlapping the claimed range) because Zdyrko indicates that spherical particles can be beneficial such that it will be expected to provide anode material particles having a desirable shape and size. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	

Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zdyrko in view of Li and Leon as applied to claim 2 above, and further in view of Zhamu, US 2017/0352868 A1.
	Regarding claim 8, 10, and 12, Zdyrko in view of Li and Leon suggest the limitations of instant claim 2. Zdyrko teaches that the particle can be at least partially 
	They do not teach encapsulating the scaffolding matrix with carbon by ball-milling.
	Zhamu teaches a lithium or sodium metal battery having an anode that contains an integral 3D graphene-carbon hybrid foam composed of multiple pores, pore walls, and a lithium-attracting metal residing in the pores (abstract). They teach that foam is made by mixing multiple particles of a graphitic material and multiple particles of a solid polymer carrier material to form a mixture in an impacting chamber of an energy impacting apparatus, operating the impacting apparatus so that graphene sheets peel off from the graphitic material and are transferred to the surfaces of the solid polymer carrier material particles to produce graphene-coated or graphene-embedded polymer particles inside the impacting chamber, recovering the graphene-coated polymer particles from the apparatus, mixing them with a lithium-attracting metal, consolidating the mixture into a sheet, and pyrolyzing the structure to thermally convert the polymer into pores and carbon or graphite that bonds the graphene sheets to form a sheet, film, rod, or filament of the integral 3D graphene-carbon-carbon hybrid foam (0049-0055 and Fig. 2C). They teach that some metals can be deposited onto the surfaces of the carrier polymer particles and these a particles can be coated with graphene sheets during the impacting process (0159). They teach that the 3D network of graphene sheets bridged with a carbon phase also provides a 3D network of electron-conducting pathways without interruption, allowing for low resistance to electron transport (0130). 
	From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko in view of Li and Leon to have encapsulated the anode-loaded porous polymer particle with graphene using the method of Zhamu via a ball-milling procedure with one of the apparatuses suggested by Zhamu because Zhamu indicates that such a process encapsulates an anode active material-loaded polymer particle with electrically conductive graphene sheets and Zdyrko indicates it is desirable to coat the particles with an electrically conductive material or carbon such that it will be expected to provide the desirable and predictable result of coating the active material-loaded porous polymers with graphene sheets to provide a conductive graphene (carbon) shell. Therefore, in the process of Zdyrko in view of Li, Leon, and Zhamu there will be an encapsulating step to at least partially encapsulate the particulate with .
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zdyrko in view of Li and Leon as applied to claim 2 above, and further in view of Berdichevsky, US 2016/0104882 A1 and Jang, US 2017/0288211 A1.
	It is noted that the second inventor is used to reference US 2016/0104882 A1 to differentiate between Yushin references and the second inventor is used to reference US 2017/0288211 A1 to differentiate between Zhamu references.
	Regarding claim 16, Zdyrko in view of Li and Leon suggest the limitations of instant claim 2. Zdyrko further teaches that the anodes can be silicon, tin, and antimony (0032). 
	They do not teach that the particles are coated.
	Berdichevsky teaches a method of fabricating battery electrode compositions using composite particles comprising an active material in a porous, electrically-conductive scaffolding matrix material (abstract). They teach that suitable anode materials include Si, Ge, Sn, Al, Pb, An, Mg, etc. (0048). They teach that the porous scaffolding is formed of materials such as carbon, conductive polymers, and sufficiently conductive ceramic materials (0054). They teach that the active material confined within a scaffolding matrix material may be coated with a thin and in some cases 
	Jang teaches an anode active material layer for a lithium battery (abstract). They teach that the anode active material particles may be coated with or embraced by a conductive protective coating, selected from a carbon material, electronically conductive polymer, conductive metal oxide, or conductive metal coating (0023).  
From the teachings of Berdichevsky and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zdyrko in view of Li and Leon to have pre-coated the primary particles of anode active materials such as Si, Sn, Sb, Al, and Fe with a conductive layer of carbon, electronically conductive polymer, conductive metal oxide, or conductive metal coating when incorporating the particles into a porous conductive polymer scaffolding because Berdichevsky indicates it is desirable to have a protective coating such as carbon on the anode active material and Jang indicates that it is desirable for a carbon protective coating to be conductive where other options for protective coatings include electrically conductive polymers, metals, and metal oxides such that it will be expected to provide a desirable protective coating for the active material particles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718